Citation Nr: 1031361	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
knee injury, to include a scar.

2.  Entitlement to an initial compensable disability rating for a 
deviated septum for the period from January 11, 2005 to March 1, 
2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1962 to February 
1965. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, inter 
alia, denied the Veteran's claim for the residuals of a left knee 
injury, but granted his claim for service connection for a 
deviated septum with a noncompensable rating.   

The Board notes that the Veteran's claim for service connection 
for a deviated septum was granted in May 2005 and assigned a 
noncompensable rating effective date of January 11, 2005.  
Service connection was later severed by the RO, after it had been 
found that the previous grant had been clearly and unmistakably 
erroneous.  See 38 C.F.R. § 3.105(d) (2009).  The severance was 
based the finding that the Veteran's deviated septum had been 
caused by a pre-service injury, and was therefore not service 
related, which was made at an August 2006 VA examination.  The 
severance was given an effective date of March 1, 2008.  The 
Veteran did not appeal, and the severance claim is therefore not 
before the Board.  However, the Veteran did properly appeal his 
initial rating for a deviated septum; and, the issue on appeal is 
thus properly characterized as a request for a compensable 
initial rating for a deviated septum for the period from January 
11, 2005 to March 1, 2008.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have either 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction of one side, 
as a result of his deviated septum for the period between January 
11, 2005 to March 1, 2008.

CONCLUSION OF LAW

The criteria for a compensable disability rating for a deviated 
septum for the period from January 11, 2005 to March 1, 2008 are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, 
however, the Veteran's claim was for service connection, which 
was granted.  He then appealed the downstream issue of the rating 
that had been assigned.  Under these circumstances, since the 
original claim was granted, there are no further notice 
requirements under the aforementioned law.  
 
With respect to the duty to assist, service treatment records and 
relevant VA treatment records have been obtained.  The Veteran 
was also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before the 
Board, but he declined.  Accordingly, there is no prejudice to 
the Veteran in adjudicating this appeal.

Governing Laws and Analysis for Compensable Disability Rating for 
the Veteran's Deviated Septum for the Period from January 11, 
2005 to March 1, 2008

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.
 
In this case, the Veteran was granted service connection for a 
deviated septum by a May 2005 rating decision, and a 
noncompensable rating was assigned under 38 C.F.R. § 4.97, DC 
6502, and made effective January 11, 2005.  The Veteran disagreed 
with this decision and subsequently perfected an appeal of it to 
the Board.  However, before the Board had an opportunity to 
review the appeal, the RO on its own motion concluded that 
service connection had been granted in error with regard to the 
Veteran's deviated septum.  As such, the RO proposed to sever 
service connection in August 2007.  The Veteran did not lodge any 
objection, and service connection was thus severed as of March 1, 
2008.  The Veteran did not appeal the severance and the Board 
therefore lacks the jurisdictional authority to consider that 
issue.  Nevertheless, while service connection has been severed, 
service connection for a deviated septum was in effect from 
January 11, 2005 until March 1, 2008, and therefore the Board 
will consider whether a compensable rating is warranted during 
that time.  

It is noted that the noncompensable rating was assigned under 
Diagnostic Code 6502.  The Board has considered other Diagnostic 
Codes, but concludes that other diagnostic codes for nose and 
throat disorders that provide a rating greater than 10 percent 
are not more appropriate because the facts of the case do not 
support their application.  See 38 C.F.R. § 4.97, Diagnostic Code 
6504 (loss of part of, or scars of the nose); Diagnostic Code 
6511 (chronic ethmoid sinusitis); Diagnostic Code 6512 (chronic 
frontal sinusitis); Diagnostic Code 6513 (chronic maxillary 
sinusitis); Diagnostic Code 6514 (chronic sphenoid sinusitis); 
Diagnostic 6515 (active or inactive tuberculous laryngitis); 
Diagnostic Code 6516 (chronic laryngitis); Diagnostic Code 6518 
(total laryngectomy); Diagnostic Code 6519 (complete organic 
aphonia); Diagnostic Code 6520 (stenosis of larynx, including 
residuals of laryngeal trauma (unilateral or bilateral)); 
Diagnostic Code 6521 (injuries to pharynx); Diagnostic Code 6522 
(allergic or vasomotor rhinitis); Diagnostic Code 6523 (bacterial 
rhinitis); and Diagnostic Code 6524 (granulomatous rhinitis).  

Without evidence that the Veteran's deviated septum causes 
effects similar to one of these conditions, or that the Veteran's 
condition is properly identified as one of these conditions, 
there is no evidence to show that the Veteran's condition is more 
properly rated under one of these alternative codes.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and evidence).  
It follows that the Board will evaluate the Veteran's disability 
under Diagnostic Code 6502, for a deviated nasal septum, to 
determine if he is entitled to a compensable rating.

As noted above, the Veteran's service-connected fracture of the 
nasal septum is rated under Diagnostic Code 6502, which provides 
that a maximum 10 percent disability rating will be assigned for 
a deviated septum when there is either fifty percent obstruction 
of the nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

In every instance where the Rating Schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has indicated that his nasal passages are both "half 
obstructed."  See the Veteran's June 2006 VA Form 9.  However, 
the Board concludes that this is finding which requires medical 
skill or knowledge, and the Veteran has not presented any 
evidence that he is competent to accurately measure the 
percentage of blockage of his deviated septum.  38 C.F.R. 
§ 3.359(a)(1).

In this case, the only competent evidence regarding the rating 
for his deviated septum comes from an August 2006 VA medical 
examination.  At that time the VA medical examiner indicted that 
the Veteran experienced "almost 100% obstruction of the right 
side of the nose," and "obstruction of the left side of the 
nose of about 30%."  The VA medical examiner also indicated that 
the Veteran's right side experienced from "90 to 100% 
obstruction."  With obstruction of only 30 percent for the left 
side of the nose, the Veteran's deviated septum clearly does not 
show a 50 percent obstruction on both sides.  Furthermore, the VA 
medical examiner's statements that his right side shows "almost 
100 % obstruction" or obstruction of "90 to 100" percent shows 
that the Veteran's does not experience the complete obstruction 
of one side required for a compensable disability rating under 
Diagnostic Code 6502.  Therefore, the Veteran's deviated septum 
is properly rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  38 C.F.R. § 4.3.

Private and VA treatment records have been reviewed, but they 
fail to describe the blockage of the Veteran's nasal passages.

The Board has also considered the Veteran's contention that both 
his nasal passages are half obstructed, but it is noted that such 
a finding is not something that he can perceive with his five 
senses, but rather is determined by a medical evaluation.  
However, the medical examination clearly determined that one side 
was only 30 percent blocked.  This determination was made after 
physical examination and will therefore be given more weight than 
the Veteran's mere estimation of blockage.

As such, the evidence does not find that a compensable rating was 
warranted for the Veteran's deviated septum at any time during 
the period from January 11, 2005 until March 1, 2008; and 
therefore a staged rating is not warranted.

Accordingly, the Veteran's claim is denied on a schedular basis.

The Board has also considered whether an extraschedular rating is 
warranted.  The Court recently clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-116 (2008).  First, the AOJ or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the AOJ or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the Rating 
Schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the VA 
medical examination of May 2006 did note that the Veteran did 
complain of some difficulty breathing due to his deviated septum, 
which had gradually gotten worse.  As such the rating criteria do 
not contemplate all of the manifestations of the Veteran's 
deviated septum.  However, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or lost 
productivity due to the effects of his deviated septum, during 
the appeal period, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Therefore, the 
evidence of record simply does not warrant an extraschedular 
rating under application of the third element provided in Thun.  
In reaching this conclusion, the Board notes that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for a deviated septum is denied.


REMAND

While in service, the Veteran was involved in a motor vehicle 
accident in April 1964 in which he injured his left knee.  He was 
noted to have sprained ligaments in his left knee and was 
diagnosed with synovitis, traumatic, in his left knee which was 
treated and noted to improve.  The Veteran was returned to duty 
and his lower extremities were found to be normal on his 
separation physical in 1965. 

Following service, there are not many records of knee treatment.  
However, in August 2007 it was noted that the Veteran was 
suspected to have osteoarthritis in his knees, although it does 
not appear any radiologic images were taken to support such a 
diagnosis. 

Nevertheless, given the fact that the Veteran had a traumatic 
knee in service and is currently suspected to have a left knee 
disability, a remand for an examination is warranted.

It is also noted that the Veteran has complained about having 
scars on his left knee as a result of his in-service knee injury, 
but it was unclear from a VA examination in 2006 whether the 
Veteran did in fact have any scars on his left knee as none were 
described in the examination report.  As pointed out, the Veteran 
is competent to describe a scar and to the extent that his 
testimony is found credible, his testimony may establish the in-
service occurrence of a knee scar.   As such, any left knee scar 
should be described by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of 
his left knee.  The examiner should be provided 
with a copy of the Veteran's claims file and a 
complete rationale should be provided for any 
opinion expressed.  The examiner should 
describe any scars on the Veteran's left knee 
and should diagnose any current left knee 
disability.  If a left knee disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (50 percent or greater) that such a 
disability either began during or was otherwise 
caused by the Veteran's military service (to 
include his in service motor vehicle accident 
in 1964 which caused synovitis of the left 
knee).

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an appropriate 
time for response. 
  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


